The Attorney                     General of Texas
                                                                December     31,    1982
MARK WHITE
Attorney General


                                         Honorable  Tom Wells,        III                    Opinion    No.    MW-587
Supreme     Court Building
                                         Lamar County Attorney
P. 0. Box 12548
Austin, TX. 78711. 2548
                                         Courthouse                                          Re:      Salary    of     Lamar County
51214752501                              Paris,  Texas   75460                               Juvenile    Probation     Officers
TAX      9101874.1387
Tekwxier      5121475.0286
                                         Dear Mr. Wells:
1607 Main St., Suite 1400
Dallas. TX. 75201.4709                          You have    asked   if  the Lamar County       Commissioners                 Court    is
2141742.8944                             required    to approve   the salary   of the juvenile    probation                officer    as
                                         established    by the county juvenile    board.
4824 AlbertaAve..Suite             160
El Paso, TX.       79905-2793
                                                Prior to the passage of article            5138d. V.T.C.S.,      in 1981, article
9151533.3484                             5142 et seq. governed          the salaries      of juvenile     probation      officers      of
                                         particular    jurisdictions.         Article   5142d provides      that juvenile        boards
                                         "shall    recommend the salary          to be paid to [the]         Juvenile      Officer...
1220 Dallas Ave., Suite           202
                                         which    salary      shall    be approved       by   the    Commissioners         Court...."
Houston,   TX. 770026986
7131650-0666
                                         (Emphasis added).          Under this provision,       salaries     set by the juvenile
                                         board    are    not    final     but   conditioned      upon    the    approval       of     the
                                         commissioners       court.      Attorney     General   Opinion    H-1296     (1978).         See
806 Broadway,         Suite 312          also Attorney       General Opinion MW-15 (1979)           (same result       for counties
Lubbock,     TX.    79401-3479
                                         covered    by article       5142b, which provides        that salaries       be "fixed        by
8061747.5238
                                         the Juvenile     Board subject       to the approval     of the County Commissioners
                                         Court").
4309 N. Tenth. Suite B
MCAI~~,      TX. 78501.1685                     However, in 1981 the Texas Legislature              acted to improve juvenile
5121882.4547
                                         probation     services    throughout      the state.      As a counterpart        to the
                                         Adult Probation        Commission,     see Code of Criminal         Procedure    article
200 Main Plaza, Suite 400                42.121,    the Texas Juvenile      Probation     Commission was created       to provide
San Antonio,  TX. 76205-2797             state aid to local       juvenile    boards and to set standards         for probation
5121225-4191                             officers.      See Human Resources        Code §75.001 et seq.       In addition,      the
                                         legislatureprovided           for     the    establishment       of  county     j"W"iLS
An Equal       Opportunityl              probation      departments    by enacting        article     5138d,   which    reads     in
Affirmative      Action     Employer     pertinent    part:

                                                          (b)   In all Texas counties,     the juvenile    board
                                                      or, if there is none, the juvenile        court may, with
                                                      the advice and consent of the commissioners         court,
                                                      employ    and designate      the titles     and fix     the
                                                      salaries        of probation      officers       and     of
                                                      administrative,     supervisory,     stenographic,      and




                                                                             p.    2179
                                                                                                   ,   .


Honorable    Tom Wells,      III   - Page 2        (~~-587)




              other    clerical       personnel      who are       necessary        to
             provide      juvenile       probation     services     according       to
              the standards         established       by the Texas Juvenile
              Probation      Commission and the needs of the local
             jurisdiction        as determined         by the juvenile         board
              or,   if   there     is   none,    the   juvenile     court.      This
              determination,          if     inconsistent        with      salaries
              established       by laws governing           the creation        of a
             juvenile       probation       department       for   a particular
             jurisdiction,         supersedes      and controls        over those
              statutory     provisions.         (Emphasis added).

The     legislature     thus    expressly   provides     that     the   compensation
established       under article   5138d overrules    salary    determinations    made
under all other statutory        provisions  -- including     article   5142d.

      In Commissioners        Court of Lubbock County v. Martin,                 471 S.W.2d
100    (Tex.     civ.    APP.   -  Amarillo     1971,    writ      ref’d      n.r.e.)     and
Commissioners       Court of Hays County v. District          Judge,       506 S.W.2d 630
(Tex.    Civ.   App. - Austin      1974, writ ref’d      n.r.e.),        the courts      con-
strued an almost identical         standard   for setting      the salaries          of adult
probation     officers     under article    42.12,    section      10 of the Code of
Criminal Procedure.         At that time, article      42.12,     section     10 provided:

             [T]he     district      judge   or district         judges...     are
             authorized,        with    the advice       and consent        of the
             commissioners         court   as hereinafter          provided,    to
             employ      and designate        the      titles     and fix      the
             salaries      of probation      officers,        and such admini-
             strative,      supervisory,     stenographic,        clerical,    and
             other personnel         as may be necessary....

Given     the    legislative       purpose      to    create    district-wide        probation
services      and the intent         to place       the responsibility         for probation
supervision      within the district         courts,     the courts     concluded    that this
statutory      language      required    the judges        merely    to consult      with the
commissioners       court     in preparing       the probation       services     budget;    the
conrmissioners      court was not authorized            to reject     the budget submitted
by    the   district       judges     unless      the    budget    was so unreasonable,
arbitrary,      or capricious         as to amount to an abuse of the judges’
discretion.        471 S.W.2d 107-08.          See also Commissioners          Court of Hays
County, supra, at 635; Attorney              General Opinion M-393 (1969).

       In enacting    statutes,    the legislature     is presumed to have taken
notice    of   court     decisions     construing    prior   analogous      statutes;
judicial   construction     of similar    language will be read into subsequent
statutes.     United     Savings   Association     of Texas v. Vandygriff,          594
S.W.Zd 163, 169 (Tex. Civ. App. - Austin 1980, writ ref’d              n.r.e.).       We
are therefore     of the opinion     that article    5138d confers   upon juvenile




                                             p.   2180
.   .


        Honorable     Tom Wells,      III   - Page 3 (MW-587)




        boards     (the administrative         units of the judiciary),              or in the absence
        of such boards,        the juvenile        courts    themselves,        the same authority         to
        fix    the salaries         of juvenile         probation       personnel      that     the adult
        probation       statute       conferred       upon     district       judges     regarding        the
        salaries      of adult probation          personnel.        This conclusion          is in accord
        with recent       Texas court decisions            which recognize          the inherent       power
        of a court to compel the payment of reasonable                       sums of money needed to
        carry     out    judicial        responsibilities,          independently         of    the    other
        branches      of government.          See Vondy v. Commissioners               Court of Uvalde
        County,      620 S.W.2d 104, 109-10              (Tex.    1981);    Commissioners         Court of
        Lubbock County v. Martin, supra.                at 110 (district          court would have the
        power to appoint          probation      personnel      and set their         salaries      if such
        action     is necessary        for the effective          administration        of the court's
        business).        See also Noble County Council                 v. State,      125 N.E.2d 709,
        714 (Ind.      1955).

                                                  SUMMARY

                          The commissioners   court must budget and pay the
                      salary of the juvenile     probation officer as set by
                      the juvenile    board  or juvenile    court, absent  a
                      clear abuse of discretion.




                                                                MARK          WHITE
                                                                Attorney     General of      Texas

        JOHN W. FAINTER, JR.
        First Assistant Attorney            General

        RICHARD E. GRAY III
        Executive Assistant          Attorney     General

        Prepared     by Patricia   Hinojosa
        Assistant     Attorney   General

        APPROVED:
        OPINION COMMITTEE

        Susan L. Garrison.         Chairman
        Jon Bible
        Rick Gilpin
        George Gray
        Patricia  Hinojosa
        Jim Moellinger




                                                      P.    2181